

Exhibit 10.41.1


DYNEX CAPITAL, INC.
2020 STOCK AND INCENTIVE PLAN


FORM OF
RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


        THIS AGREEMENT, dated this <<grant date>> is entered into by and between
DYNEX CAPITAL, INC. (the “Company”), and <<name>> (“Participant”). Capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
the Dynex Capital, Inc. 2020 Stock and Incentive Plan (the “Plan”), unless this
Agreement provides, or the context requires, otherwise.


        WHEREAS, pursuant to the Plan, the Committee wishes to promote the
identification of Participant’s personal interests with the long-term financial
success of the Company and with growth in shareholder value, consistent with the
Company’s risk management practices, by the award of restricted shares of the
Company’s Common stock, par value $0.01 per share (“Common Stock”) to
Participant; and


        WHEREAS, Participant desires to accept said award in accordance with the
terms and provisions of the Plan and this Agreement.


        NOW THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter set forth, the Company and Participant
agree as follows:


1.  Award of Restricted Stock.


        Subject to the terms and conditions of the Plan and to the terms and
conditions set forth herein, the Company hereby awards to Participant effective
as of the date of this Agreement (“Date of Award”), <<number of shares>> shares
of Common Stock (“Restricted Stock”).


2. Vesting of Restricted Stock.


        (a) Except as otherwise provided in this Agreement, the Restricted Stock
is nontransferable and is subject to a substantial risk of forfeiture.


        (b) Subject to subsections (c), (d), (e) and (f) of this Section 2, the
Restricted Stock shall become fully transferable and nonforfeitable (“Vested”)
on <<insert vesting schedule>>, provided Participant’s service as a member of
the Board of Directors of the Company or a Subsidiary continues through such
date.


        (c) The Restricted Stock, to the extent not already fully Vested, shall
immediately be fully Vested upon a Change of Control of the Company as that term
is defined in the Plan if such
        1 



--------------------------------------------------------------------------------



Change of Control occurs while Participant is a member of the Board of Directors
of the Company or a Subsidiary.


        (d) The Restricted Stock, to the extent not already fully Vested, shall
immediately be fully Vested upon Participant’s termination of his or her
membership on the Board of Directors of the Company and its Subsidiaries because
of his or her disability, as determined by the Company in its sole discretion,
or upon the death of Participant, in each case only if such disability or death
occurs while Participant is a member of the Board of Directors of the Company or
a Subsidiary. In the event of Participant’s death, Participant’s designated
beneficiary or, if none, the executor or administrator of Participant’s estate
shall have the right to direct delivery of the Restricted Stock in accordance
with Section 3 below.


        (e) The Restricted Stock, to the extent not already fully Vested, shall
immediately be fully Vested upon the “retirement” of Participant from the Board
of Directors of the Company and its Subsidiaries as may be provided in the
Company’s Corporate Governance Guidelines adopted by the Board of Directors
initially on June 2, 2004 and as may be updated or restated from time-to-time.


        (f) To the extent the Restricted Stock is not already fully Vested
pursuant to subsections (b), (c), (d) or (e) of this Section 2 on or prior to
such date, the Restricted Stock shall be fully forfeited and Participant shall
have no further rights hereunder on the date Participant ceases to be a member
of the Board of Directors of the Company and its Subsidiaries. Notwithstanding
the immediately preceding sentence, the Committee may, in its sole discretion,
waive the forfeiture of any or all of the unvested Restricted Stock and provide
for such vesting as it deems appropriate, provided the Committee takes such
action prior to the date Participant ceases to be a member of the Board of
Directors of the Company and its Subsidiaries.


3.  Custody of Certificates.


        If the Restricted Stock is issued in certificated form, custody of the
certificate(s) evidencing the Restricted Stock shall be retained by the Company
so long as the Restricted Stock is not Vested. The Company reserves the right to
place a legend on each certificate noting the restrictions on the
transferability of the shares evidenced by the certificate. Upon vesting,
Participant will have the right, but not the obligation, to direct the Company
to deliver the Vested shares in certificated form to Participant, or in
book-entry form to a registered broker-dealer of his or her choice. Notices
directing such delivery should be delivered to Dynex Capital, Inc., at its
Corporate headquarters, Attention: Chief Financial Officer.


4. Shareholders Rights.


        Beginning on the Date of Award, Participant will have all the rights of
a shareholder of the Company with respect to the Restricted Stock, including the
right to receive currently all dividends and other distributions paid on the
Restricted Stock and to exercise full voting rights with respect to the
Restricted Stock; provided, however, that until the Restricted Stock becomes
Vested (i) Participant may not sell, transfer, pledge, assign or otherwise
alienate or hypothecate
        2 



--------------------------------------------------------------------------------



the Restricted Stock, (ii) the Company shall retain custody of any certificates
evidencing the shares of Restricted Stock as provided in Section 3, (iii) if any
dividends or distributions paid on the Restricted Stock are paid in shares of
Common Stock, such shares of Common Stock shall be subject to the same
restrictions on transferability as the shares of Restricted Stock with respect
to which they were paid, and (iv) the stock power set forth in Section 5 shall
apply.


5. Stock Power.


        By execution of this Agreement, Participant hereby appoints the
Secretary of the Company, with full power of substitution, as Participant’s
attorney in fact with power and authority in the name and on behalf of
Participant to take any action and execute all documents and instruments,
including without limitation stock powers, which may be necessary to cancel any
shares of Restricted Stock that do not become Vested.


6. Certain Tax Matters.


        Participant shall provide the Company with a copy of any election made
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and similar provision of state law (collectively, an “83(b) Election”).
If Participant decides to make an 83(b) Election, he or she must do so within a
limited period of time. (For federal tax purposes, currently, an 83(b) Election
must be filed within 30 days of the Date of Award of the Restricted Stock.)
Participant should contact his or her tax advisor to determine if an 83(b)
Election is appropriate.


        Participant acknowledges by signing this Agreement that he or she is
solely responsible for determining whether or not to make an 83(b) Election and
for the payment of any taxes which may be due to any federal, state or local
income tax authority, or employment tax authority, and the Company is under no
obligation to ensure any such taxes are paid by Participant.


7. Nontransferability.


        Unless Vested, the Restricted Stock shall be nontransferable except by
will or the laws of descent and distribution; provided, however, that the
Committee may permit, in its sole discretion, transfers of shares of Restricted
Stock that are not Vested pursuant to a domestic relations order.


8. No Rights to Continued Service.


        Nothing in this Agreement or in the Plan shall confer any right to
continued affiliation with the Company or its Subsidiaries (including service on
the Board of Directors of the Company or any Subsidiary) nor shall it interfere
with any right of the Company or any Subsidiary to terminate Participant’s
service or other affiliation with the Company at any time.


9. Resolution of Disputes.


        3 



--------------------------------------------------------------------------------



        Any dispute or disagreement which shall arise under, or as a result of,
or pursuant to, this Agreement shall be determined by the Board of Directors
(without participation by Participant) in its absolute discretion, and any
determination by the Board of Directors pursuant to this Agreement and any
interpretation by the Board of Directors of the terms of this Agreement shall be
final, binding and conclusive on all persons affected thereby.


10. Amendments.


        The Committee shall have the right, in its absolute discretion but
subject to the terms and provisions and within the limitations of the Plan, to
amend or modify this Agreement in any manner, and any amendment or modification
of this Agreement by the Committee shall, upon adoption thereof by the
Committee, become and be binding and conclusive on all persons affected thereby
without prior written notice to Participant. Written notice of any amendment or
modification of this Agreement by the Committee will be provided to Participant
as promptly as practical after the adoption thereof. Notwithstanding the
foregoing provisions of this Section 10, but subject to the provisions of
Articles XIII and XIV of the Plan, no amendment or modification of this
Agreement shall be made that would adversely affect the rights or obligations of
Participant without Participant’s consent.


11. Construction.


        This Agreement has been entered into in accordance with the terms of the
Plan, and wherever a conflict may arise between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control.


12. Governing Law.


        This Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Virginia.


13. Plan and Prospectus.


        A copy of the Plan, as well as a prospectus for the Plan, has been
provided to Participant, and Participant acknowledges receipt thereof.


14. Electronic Delivery and Signatures.


        Participant hereby consents and agrees to electronic delivery of
share(s) of Stock, Plan documents, proxy materials, annual reports and other
related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of this Agreement, other Plan
documents or other related documents, Participant hereby consents to such
procedures and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.
Participant consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan.
        4 



--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed, via manual or electronic signature, by its duly authorized officer,
and Participant has executed this Agreement, via manual or electronic signature,
all on the day and year first above written.



             DYNEX CAPITAL, INC.


             By:      
             


             PARTICIPANT


                   


             




        5 

